DETAILED ACTION
Claims 1-20 are pending in this application. At least independent claims 1 and 11 have been amended to change the scope of the claimed invention. Specifically, Applicant has amended the independent claims to include and emphasize the imaging module(s) and the geometry involved in the determination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. However, the arguments that remain pertinent are not persuasive and have been addressed below.
Regarding claim interpretation, Applicant argues that the claims should not invoke 35 USC 112(f). This argument is not persuasive. The limitations that have been identified as invoking 35 USC 112(f) meet all three prongs of the 3-prong test: “module” is considered a generic placeholder (i.e. substitute for “means”), the limitation is coupled with functional language, and the only modifier (“imaging”) does not necessarily impart any structure.
Regarding the prior art rejections, Applicant argues that “the distance d is measured along the roadway which may or may not be horizontal” (bottom of page 16). “Therefore, Baba provides no reason for defining a horizontal or vertical reference line as in claim 1 or determining ‘a first angle of at least one line interconnecting the imaging module and a navigation hazard relative to the reference” (page 17). Examiner respectfully disagrees and submits that the ground/road in Baba serves as a horizontal reference which may be horizontal (as Applicant admits in the remarks) and, in fact, is shown as horizontal in Fig. 11. Fig. 11 also acknowledges the parallelism of the ground/road and the level of the camera 40.
Regarding the rejection under 35 USC 101, Applicant argues that the claims are eligible because “claim 1 ‘improves the functioning of a computer’ and also improves other ‘technology or technical field’ (the ranging/navigation technology)” (page 18). Examiner respectfully disagrees and submits that claim 1 does not practically apply the various determinations (mental activities) and therefore does not include any applicable “improvement” to the technology within the scope of the claim. Additionally, Examiner fails to see any improvement to “the functioning of a computer”. Specifically, the claimed invention does not appear to make the computer any faster, more efficient, less power-consuming, etc.
Regarding the double patenting rejections, Applicant argues that “all claims are being amended to include features patentably distinguishing the claims over the references” (page 20). Examiner respectfully disagrees and has revised the double patenting rejections as necessitated by Applicant’s amendments.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “a navigation hazard” in line 12 of claim 1 and line 10 of claim 11 should read “[[a]] the navigation hazard” since a navigation hazard has already been introduced in the immediately preceding line.  Appropriate correction is required.
Claim 3 is objected to because it includes a reference character which are not enclosed within parentheses: reference numeral 260 in line 3. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitation(s) is/are: “an imaging module” which captures images in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the “one or more imaging modules” corresponds to a broad class of cameras (see [0060] of PG Pub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the system claim recites “receive sensor data from the sensor system”, “determine for the image, from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference, and determine, using the sensor data, at least one first angle of at least one line interconnecting the imaging module and a navigation hazard relative to the reference”, and "determine a range to a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data" which potentially correspond to mental activities because they may reasonably be performed in the human mind (i.e. observation and evaluation). This judicial exception is not integrated into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: “a sensor system configured to be mounted to the mobile structure, the sensor system comprising a perimeter ranging system comprising an imaging module” and “a logic device configured to communicate with the sensor system”. The sensor system, perimeter ranging system, and imaging module mounted to the mobile structure only provides a general link to a general field of use (i.e. “a mobile structure” with at least one camera to capture images) and the logic device only amounts to using a computer as a tool to perform an abstract idea.
Claims 2-4 and 6-8 are rejected for the same reason and because they also fail to integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically: claim 2 recites an additional abstract idea (mental activity); claim 3 recites an additional abstract idea (a mathematical concept); claim 4 further defines the mobile structure and the perimeter ranging system but still only serves as a general link to a general field of use (i.e. “a watercraft”); and claim 6 recites an additional abstract idea (mental activities). Claim 7 recites additional abstract idea (mental activities) and also further defines the mobile structure but still only serves as a general link to a general field of use (i.e. “a watercraft”). Claim 8 recites additional abstract idea (mental activity), further defines the sensor system which still only serves as a general link to a general field of use (i.e. “a mobile structure with acceleration sensors”), and also recites the additional element of “providing one or more navigation control signals to a navigation control system for the mobile structure”. This additional element provides a general link to navigating the mobile structure, but does not use the judicial exception in a meaningful way.
Regarding claim 11, the method claim recites “receiving…sensor data from the sensor system mounted to a mobile structure”; and "determining … from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference, and determining…using the sensor data, at least one first angle of at least one line interconnecting the imaging module and a navigation hazard relative to the reference" and "determining…a range to a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on: the at least one first angle; a navigation hazard view from the imaging module; and a height of the imaging module above a horizontal line connecting the navigation hazard to a vertical line extending from the imaging module" which potentially correspond to mental activities because they may reasonably be performed in the human mind (i.e. observation and evaluation). This judicial exception is not integrated into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: “a logic device”, and “the sensor system comprising a perimeter ranging system comprising an imaging module, the sensor data comprising an image captured by the imaging module”. The sensor system, perimeter ranging system, and imaging module mounted to the mobile structure only provides a general link to a general field of use (i.e. “a mobile structure” with at least one camera to capture images) and the logic device only amounts to using a computer as a tool to perform an abstract idea.
Claims 12-14 and 16-18 are rejected for the same reason and because they also fail to integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically: claim 12 recites an additional abstract idea (mental activity); claim 13 recites an additional abstract idea (a mathematical concept); claim 14 further defines the mobile structure and the perimeter ranging system but still only serves as a general link to a general field of use (i.e. “a watercraft”); and claims 16-17 recite additional abstract ideas (mental activities). Claim 18 recites additional mental activity (i.e. evaluation) and the additional elements of: “detecting momentary accelerations of the mobile structure with the sensor system to prevent such accelerations from introducing short term errors in the reference” which still only serves as a general link to a general field of use, i.e. a mobile structure with acceleration sensors, and “providing one or more navigation control signals to a navigation control system for the mobile structure” which provides a general link to navigating the mobile structure, but does not use the judicial exception in a meaningful way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Baba et al. (US 2015/0154460 A1).
Regarding claim 1, Tyers teaches a system comprising: 
2a sensor system configured to be mounted to a mobile structure, the sensor system comprising a perimeter ranging system (Fig. 1 and [0034]: transducers 40P and 40S) […]; and 
3a logic device (Fig. 1 and [0038]: processor control unit (PCU) 30) configured to communicate with the sensor system, wherein 4the logic device is configured to: 
5receive sensor data from the sensor system […] ([0039]); 
[…]; determineand 
6determine a range to a navigation hazard disposed 7within a monitoring perimeter of the perimeter ranging system ([0039]) […]
tghethe.
Tyers does not teach that the perimeter ranging system comprises “an imaging module” or that the sensor data comprises “an image captured by the imaging module”. Tyers subsequently does not teach “determine for the image, from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference, and determine, using the sensor data, at least one first angle of at least one line interconnecting the imaging module and a navigation hazard relative to the reference” or that the range to the navigation hazard is determined “based, at least in part, on the at least one first angle; a navigation hazard view from the imaging module; and a height of the imaging module above a horizontal line connecting the navigation hazard to a vertical line extending from the imaging module”. However, Baba teaches these limitations (see Fig. 11: camera 40 mounted on vehicle; horizontal ground/road plane and the parallel line representing height of the camera (HGT) both serve as horizontal references; additionally or alternatively, the vertical line passing through the camera and the parallel line shown at a distance d from the camera line both serve as vertical references; Fig. 11: distance d corresponds to “range” determined in Fig. 13, step S116,Tyers Tyers  and Equations 5 and 7 both utilizing [Symbol font/0x71] and HGT; see also [0081] regarding distance D based on [Symbol font/0x71] and HGT). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use one or more imaging modules to geometrically determine distance as described by Baba, instead of or in addition to the transducers, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
1Regarding claim 7, modified Tyers teaches the system of claim 1, and Tyers also teaches that the mobile structure is a watercraft (marine vessel 60), and the logic device is configured to: 
determine that a2determine relative velocity of the navigation hazard towards the mobile 4structure is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and 
5determine one or more navigation control signals 6based, at least in part, on the determined range to the navigation hazard, wherein the one or 7more navigation control signals are configured to cause a navigation control system for the 8mobile structure to maneuver the mobile structure to evade the navigation hazard by 9decreasing the relative velocity of the navigation hazard towards the mobile structure (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object).  
1Regarding claim 8, modified Tyers teaches the system of claim 1, and Tyers also teaches that the logic device is configured to: 
2determine one or more navigation control signals based, at least in part, on the 3determined range to the navigation hazard (Figs. 5A-9C: multiple instances of detecting and determining how to respond to distance and velocity relative to an external object); and 
4provide the one or more navigation control signals to a navigation control system for 5the mobile structure (Figs. 5A-9C: multiple instances of controlling actuators to achieve the determined response).  
Tyers does not teach that the sensor system “comprises one or more sensors to detect momentary accelerations of the mobile structure to prevent such accelerations from introducing short term errors in the reference”. However, Baba teaches detecting accelerations of the mobile structure ([0043]) to prevent such accelerations from introducing short term errors in the reference (Examiner notes that this language is merely a statement of intended use which does not impart or limit any structure in the claim; additionally, Baba [0046] discloses selecting image data to correspond to a case where acceleration is approximately zero which would have a similar effect). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
1Regarding claim 9, modified Tyers teaches the system of claim 8, and Tyers also teaches that:  
2the navigation control system comprises one or more of a steering actuator, a propulsion system, and a thrust maneuver system (propulsion system including bow thruster 51 and stern thruster 52, forward/reverse drive selector 62 and main drive propeller 63); and  - 77 -Client Ref. No. P170035WO04 Docket No. 70052.1595US02 
4the providing the one or more navigation control signals to the navigation control 5system comprises controlling the one or more of the steering actuator, the propulsion system, 6and the thrust maneuver system to maneuver the mobile structure according to a target linear 7and/or angular velocity or a target docking position and/or orientation (Fig. 5B, steps 118B-122B; Fig. 5C, steps 116C-118C, 122C; Fig. 6, steps 212, 216, 218; Fig. 7B, step 312B, 314B; Fig. 7C, step 314C, 316C; Fig. 8, steps 410, 416, 418; Fig. 9B, steps 514B, 516B, 518B).  
1Regarding claim 11, Tyers teaches a method comprising:  
2receiving, by a logic device (Fig. 1 and [0038]: processor control unit (PCU) 30), sensor data from a sensor system mounted to a mobile 3structure ([0039]), the sensor system comprising a perimeter ranging system (Fig. 1 and [0034]: transducers 40P and 40S) […]; 
[…]; and  
4determining, by the logic device, a range to a navigation hazard disposed 5within a monitoring perimeter of the perimeter ranging system ([0039]) […].  
Tyers does not teach that the perimeter ranging system comprises “an imaging module” or that the sensor data comprises “an image captured by the imaging module”. Tyers subsequently does not teach “determining by the logic device from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference, and determining, by the logic device, using the sensor data, at least one first angle of at least one line interconnecting the imaging module and a navigation hazard relative to the reference” or that the range to the navigation hazard is determined “based, at least in part, on the at least one first angle; a navigation hazard view from the imaging module; and a height of the imaging module above a horizontal line connecting the navigation hazard to a vertical line extending from the imaging module”. However, Baba teaches these limitations (see Fig. 11: camera 40 mounted on vehicle; Fig. 11: distance d; Fig. 13, step S116Tyers Tyers ; and Equations 5 and 7 both utilizing [Symbol font/0x71] and HGT; see also [0081] regarding distance D based on [Symbol font/0x71] and HGT). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use one or more imaging modules to geometrically determine distance as described by Baba, instead of or in addition to the transducers, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
1Regarding claim 16, modified Tyers teaches the method of claim 11, and Tyers also teaches that: 
2the determining the range to the navigation hazard 3comprises determining the range to the navigation hazard is within a safety perimeter for the 4mobile structure (Fig. 6, step 214: an object is detected within 100 feet); and 
5the method further comprises determining one or more navigation control signals 6based, at least in part, on the determined range to the navigation hazard, wherein the one or 7more navigation control signals are configured to cause a navigation control system for the 8mobile structure to maneuver the mobile structure to evade the navigation hazard by 9maintaining or increasing the range to the navigation hazard (Fig. 6, step 214-218: PCU communicates with a plurality of actuators to slow the vessel and to stop/maintain the vessel at 20 feet from the object).  
1 Regarding claim 17, modified Tyers teaches the method of claim 11, and Tyers also teaches that the mobile structure is a watercraft (marine vessel 60), and the method further comprises:  
2determining, by the logic device that a relative velocity of the navigation hazard towards the mobile 4structure is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and  
5determining by the logic device one or more navigation control signals 6based, at least in part, on the determined range to the navigation hazard, wherein the one or 7more navigation control signals are configured to cause a navigation control system for the 8mobile structure to maneuver the mobile structure to evade the navigation hazard by 9decreasing the relative velocity of the navigation hazard towards the mobile structure (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object).  
1Regarding claim 18, modified Tyers teaches the method of claim 11, and Tyers also teaches:  
2determining one or more navigation control signals based, at least in part, on the 3 determined range to the navigation hazard (Figs. 5A-9C: multiple instances of detecting and determining how to respond to distance and velocity relative to an external object); and  - 79 -Client Ref. No. P170035WO04 Docket No. 70052.1595US02 
4providing the one or more navigation control signals to a navigation control system 5for the mobile structure (Figs. 5A-9C: multiple instances of controlling actuators to achieve the determined response).  
Tyers does not teach “detecting momentary accelerations of the mobile structure with the sensor system to prevent such accelerations from introducing short term errors in the reference”. However, Baba teaches detecting accelerations of the mobile structure ([0043]) to prevent such accelerations from introducing short term errors in the reference (Examiner notes that this language is merely a statement of intended use which does not impart or limit any structure in the claim; additionally, Baba [0046] discloses selecting image data to correspond to a case where acceleration is approximately zero which would have a similar effect). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
1Regarding claim 19, modified Tyers teaches the method of claim 18, and Tyers also teaches that:  
2the navigation control system comprises one or more of a steering actuator, a 3propulsion system, and a thrust maneuver system (propulsion system including bow thruster 51 and stern thruster 52, forward/reverse drive selector 62 and main drive propeller 63); and  
4the providing the one or more navigation control signals to the navigation control 5system comprises controlling the one or more of the steering actuator, the propulsion system, 6and the thrust maneuver system to maneuver the mobile structure according to a target linear 7and/or angular velocity or a target docking position and/or orientation (Fig. 5B, steps 118B-122B; Fig. 5C, steps 116C-118C, 122C; Fig. 6, steps 212, 216, 218; Fig. 7B, step 312B, 314B; Fig. 7C, step 314C, 316C; Fig. 8, steps 410, 416, 418; Fig. 9B, steps 514B, 516B, 518B).  
1
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1).
Regarding claim 2, modified Tyers teaches the system of claim 1, and Tyers also teaches that:
	the at least one first angle ([Symbol font/0x71]) is determined from […] the horizontal reference (Fig. 11: horizontal ground/road plane and the parallel line representing height of the camera (HGT) both serve as horizontal references).
Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera. However, Tyers, as modified, is silent regarding “an angle between” the horizontal reference and a boresight vector of the imaging module. However, Schiffmann teaches estimating parameters for a vehicle object detection system which accounts for tilt angle of the camera relative to the road as the vehicle pitches forward and backward (due to accelerations). More particularly, Schiffmann explicitly discloses that “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])” ([0023]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 3, modified Tyers teaches the system of claim 2, but Tyers, as modified, does not explicitly disclose that:
	the at least one first angle is determined as equal to:
		90° - ((Pixel – NoPixels/2) * (Camera FOV 260 / NoPixels) – DipAngle, wherein:
	DipAngle is the angle between the horizontal reference and the boresight vector of the imaging module, 
CameraFOV is a vertical angular field of view of the imaging module, 
Pixel is the pixel distance between an edge of the vertical angular field of view of the imaging module and a navigation hazard view vector, and 
NoPixels is the number of pixels across the vertical angular field of view of the imaging module.
However, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Regarding claim 12, modified Tyers teaches the method of claim 11, and Tyers also teaches that:
	the at least one first angle ([Symbol font/0x71]) is determined from […] the horizontal reference (Fig. 11: horizontal ground/road plane and the parallel line representing height of the camera (HGT) both serve as horizontal references).
Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera. However, Tyers, as modified, is silent regarding “an angle between” the horizontal reference and a boresight vector of the imaging module. However, Schiffmann teaches estimating parameters for a vehicle object detection system which accounts for tilt angle of the camera relative to the road as the vehicle pitches forward and backward (due to accelerations). More particularly, Schiffmann explicitly discloses that “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])” ([0023]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 13, modified Tyers teaches the method of claim 12, but Tyers, as modified, does not explicitly disclose that:
	the at least one first angle is determined as equal to:
		90° - ((Pixel – NoPixels/2) * (Camera FOV 260 / NoPixels) – DipAngle, wherein:
	DipAngle is the angle between the horizontal reference and the boresight vector of the imaging module, 
CameraFOV is a vertical angular field of view of the imaging module, 
Pixel is the pixel distance between an edge of the vertical angular field of view of the imaging module and a navigation hazard view vector, and 
NoPixels is the number of pixels across the vertical angular field of view of the imaging module.
However, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.

Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Baba et al. (US 2015/0154460 A1) and Paranjpe (US 2002/0030591 A1).
Regarding claim 4, modified Tyers teaches the system of claim 1, and Tyers also teaches that the mobile structure is a watercraft (marine vessel 60) and that the range is within a meter of the mobile structure (Fig. 7C, step 314C: maintain a two feet default distance between the vessel and the slip).
Tyers, as modified, does not teach that: 2the perimeter ranging system comprises “one or more ultrasonic sensor elements 3mounted to the mobile structure, each implemented with its own microcontroller and 4configured to measure and digitally communicate perimeter ranges and/or range profiles as 5sensor data to the logic device”.  However, Paranjpe teaches using ultrasonic sensor elements ([0034]: remote units 4 are ultrasonic distance sensors) mounted to a vehicle (Fig. 1), each implemented with its own microcontroller ([0041]: each remote unit 4 includes remote unit control circuit which consists of microcontroller U103) and configured to measure and provide range measurements ([0071]) via digital communication ([0044], Fig. 3: transceiver U107 labeled TR3000, see also [0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use one or more ultrasonic sensor elements to detect distance as described by Paranjpe, instead of or in addition to the transducers, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via ultrasonic sensing was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. ultrasonic detection and ranging of objects.
1 Regarding claim 6, modified Tyers teaches the system of claim 4, and Tyers also teaches that: 
2the determining the range to the navigation hazard 3comprises determining the range to the navigation hazard is within a safety perimeter for the 4mobile structure (Fig. 6, step 214: an object is detected within 100 feet); and 
5the logic device is configured to determine one or more navigation control signals 6based, at least in part, on the determined range to the navigation hazard, wherein the one or 7more navigation control signals are configured to cause a navigation control system for the 8mobile structure to maneuver the mobile structure to evade the navigation hazard by 9maintaining or increasing the range to the navigation hazard (Fig. 6, step 214-218: PCU communicates with a plurality of actuators to slow the vessel and to stop/maintain the vessel at 20 feet from the object).  
1Regarding claim 14, modified Tyers teaches the method of claim 11, and Tyers also teaches that the mobile structure is a watercraft (marine vessel 60) and that the range is within a meter of the mobile structure (Fig. 7C, step 314C: maintain a two feet default distance between the vessel and the slip).
Tyers, as modified, does not teach that: 2the perimeter ranging system comprises “one or more ultrasonic sensor elements mounted to the mobile structure, each implemented with its own microcontroller and- 78 -Client Ref. No. P170035WO04Docket No. 70052.1595US02 4configured to measure and digitally communicate perimeter ranges and/or range profiles as 5the sensor data”.  However, Paranjpe teaches using ultrasonic sensor elements ([0034]: remote units 4 are ultrasonic distance sensors) mounted to a vehicle (Fig. 1), each implemented with its own microcontroller ([0041]: each remote unit 4 includes remote unit control circuit which consists of microcontroller U103) and configured to measure and provide range measurements ([0071]) via digital communication ([0044], Fig. 3: transceiver U107 labeled TR3000, see also [0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use one or more ultrasonic sensor elements to detect distance as described by Paranjpe, instead of or in addition to the transducers, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via ultrasonic sensing was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. ultrasonic detection and ranging of objects.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Baba et al. (US 2015/0154460 A1) and Chang et al. (US 8604976 B1).1
Regarding claim 5, modified Tyers teaches the system of claim 1, and Tyers also teaches that the perimeter ranging system is configured to derive the 5sensor data from the one or more transducers ([0039]) but Tyers, as modified, does not teach that: 2the perimeter ranging system comprises “one or more fixed radar antenna array assemblies each mounted to the mobile structure and configured to generate a vertically - 76 -Client Ref. No. P170035WO04Docket No. 70052.1595US024steered radar beam” or that 6the logic device is configured to “control each fixed antenna array assembly to 7generate its corresponding vertically steered radar beam according to a desired absolute 8elevation angle based, at least in part, on an absolute orientation of the mobile structure”. However, Chang teaches modifying the transmit beam of a phased array antenna to compensate for platform motion. Specifically, Chang teaches one or more fixed radar antenna array assemblies (Fig. 2: phased array aperture 170 comprising elements 160A-N) each mounted to the mobile structure (col. 1, lns. 9-10) and configured to generate a vertically steered radar beam (col. 6, line16-18: Vsteer) as well as a processor configured to control each fixed antenna array assembly to generate its corresponding vertically steered radar beam according to a desired absolute elevation angle based on an orientation of the mobile structure (col. 1, lns. 47-50; col. 6, 17-38). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use fixed radar antenna array assemblies with controllable vertical beam steering based on mobile structure orientation as taught by Chang instead of or in addition to the transducers because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via steered radar beam was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. radar detection and ranging of objects with compensation for ship motion.
1 Regarding claim 15, modified Tyers teaches the method of claim 11, and Tyers also teaches that the perimeter ranging system is configured to derive the 5sensor data from the one or more transducers ([0039]) but Tyers does not teach that: 2the perimeter ranging system comprises “one or more fixed radar antenna array 3assemblies each mounted to the mobile structure and configured to generate a vertically 4steered radar beam” or that 6the method further comprises “controlling each fixed antenna array assembly to 7generate its corresponding vertically steered radar beam according to a desired absolute 8elevation angle based, at least in part, on an absolute orientation of the mobile structure”. However, Chang teaches modifying the transmit beam of a phased array antenna to compensate for platform motion. Specifically, Chang teaches one or more fixed radar antenna array assemblies (Fig. 2: phased array aperture 170 comprising elements 160A-N) each mounted to the mobile structure (col. 1, lns. 9-10) and configured to generate a vertically steered radar beam (col. 6, line16-18: Vsteer) as well as a processor configured to control each fixed antenna array assembly to generate its corresponding vertically steered radar beam according to a desired absolute elevation angle based on an orientation of the mobile structure (col. 1, lns. 47-50; col. 6, 17-38). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to use fixed radar antenna array assemblies with controllable vertical beam steering based on mobile structure orientation as taught by Chang instead of or in addition to the transducers because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and/or because the technique for vehicular perimeter monitoring via steered radar beam was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. radar detection and ranging of objects with compensation for ship motion.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Baba et al. (US 2015/0154460 A1) and Akuzawa (US 2015/0089427 A1, IDS document).
1 Regarding claim 10, modified Tyers teaches the system of claim 1, and Tyers also teaches a user interface configured to 2communicate with the logic device (thruster manual controls 61, fwd/rev drive selector 62, control panel 20), wherein the logic device is configured to:  
[…]
5receive user input from the user interface indicating a target linear and/or angular 6velocity or a target docking track and/or a target docking position and/or orientation […] of the mobile structure ([0041]).  
Tyers, as modified, does not teach “3generate a view of an area proximate to a perimeter of the mobile structure on a 4display of the user interface based, at least in part, on the received sensor data” or that the user input is received “within 7the generated view of the area proximate to the perimeter”. However, Akuzawa teaches a vessel display system which generates a view of an area proximate to a perimeter of the mobile structure (Figs. 6, 9A, and 9B; [0108]) and a user input is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by generating a view of the area proximate to a perimeter of the mobile structure and receiving a user input from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the target position more easily (Akuzawa [0025]).
1Regarding claim 20, modified Tyers teaches the method of claim 11, and Tyers also teaches a user interface configured to 2communicate with the logic device (thruster manual controls 61, fwd/rev drive selector 62, control panel 20), and receiving user input from the user interface indicating a target linear and/or angular 5velocity or a target docking track and/or a target docking position and/or orientation […] of the mobile structure ([0041]). Tyers, as modified, does not teach “2generating a view of an area proximate to a perimeter of the mobile structure on a 3display of a user interface based, at least in part, on the received sensor data” or that the user input is received “within 6the generated view of the area proximate to the perimeter”. However, Akuzawa teaches a vessel display system which generates a view of an area proximate to a perimeter of the mobile structure (Figs. 6, 9A, and 9B; [0108]) and a user input is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by generating a view of the area proximate to a perimeter of the mobile structure and receiving a user input from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the target position more easily (Akuzawa [0025]).

Supplemental Rejection
Examiner believes that the above rejections based on Tyers et al. in view of Baba et al. are most appropriate because the primary reference (Tyers) is in the field of marine vehicles, consistent with Applicant’s disclosure. However, given that the independent claims do not specify that the “mobile object” is a marine vehicle, Examiner has included a supplemental rejection based only on Baba et al. for the independent claims for the purpose of compact prosecution. This may serve as an additional/alternative base rejection for prior art rejections of the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (US 2015/0154460 A1).
Regarding claim 1, Baba teaches a system comprising: 
a sensor system configured to be mounted to a mobile structure, the sensor system comprising a perimeter ranging system comprising an imaging module (Fig. 11: camera 40 mounted on vehicle); and 
a logic device (image processing apparatus 100) configured to communicate with the sensor system ([0043]: drive recorder information 141 (which is part of the image processing apparatus 100, see Fig. 2) stores an image, which requires it to communicate with the camera), wherein the logic device is configured to: 
receive sensor data from the sensor system, the sensor data comprising an image captured by the imaging module ([0043]: drive recorder information 141 (which is part of the image processing apparatus 100, see Fig. 2) stores an image, which requires it to communicate with the camera); 
determine for the image, from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference (Fig. 11: Examiner submits that the horizontal ground/road plane and the parallel line representing height of the camera (HGT) both serve as horizontal references; additionally or alternatively, the vertical line passing through the camera and the parallel line shown at a distance d from the camera line both serve as vertical references), and determine, using the sensor data, at least one first angle of at least one line interconnecting the imaging module (camera 40) and a navigation hazard (detected object position 41) relative to the reference ([0070] and Fig. 11: “[Symbol font/0x71] [radian] in FIG. 11 is an angle formed by a straight line coupling the camera 40 and the vanishing point 40b and a straight line coupling the camera 40 and the detection position 41.”; see also Equations 4 and 6); and  
determine a range (Fig. 11: distance d; Fig. 13, step S116) to a navigation hazard (detected object position 41) disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on: 
the at least one first angle (see Equations 5 and 7 both utilizing [Symbol font/0x71]; see also [0081] and Equation 11 regarding distance D based on [Symbol font/0x71]); 
a navigation hazard view from the imaging module (Fig. 13, step S101; see also [0081]); and 
a height of the imaging module above a horizontal line connecting the navigation hazard to a vertical line extending from the imaging module (see Equations 5 and 7 both utilizing HGT; see also [0081] regarding distance D based on HGT). 
Regarding claim 11, Baba teaches a method comprising: 
a logic device (image processing apparatus 100) configured to communicate with the sensor system ([0043]: drive recorder information 141 (which is part of the image processing apparatus 100, see Fig. 2) stores an image, which requires it to communicate with the camera), wherein the logic device is configured to: 
receiving, by a logic device (image processing apparatus 100), sensor data from the sensor system mounted to a mobile structure, the sensor system comprising a perimeter ranging system comprising an imaging module (Fig. 11: camera 40 mounted on vehicle), the sensor data comprising an image captured by the imaging module ([0043]: drive recorder information 141 (which is part of the image processing apparatus 100, see Fig. 2) stores an image, which requires it to receive it from the camera); 
determining by the logic device, from the sensor data received from the sensor system, a reference defining at least one of a horizontal reference and a vertical reference (Fig. 11: Examiner submits that the horizontal ground/road plane and the parallel line representing height of the camera (HGT) both serve as horizontal references; additionally or alternatively, the vertical line passing through the camera and the parallel line shown at a distance d from the camera line both serve as vertical references), and determining by the logic device, using the sensor data, at least one first angle of at least one line interconnecting the imaging module (camera 40) and a navigation hazard (detected object position 41) relative to the reference ([0070] and Fig. 11: “[Symbol font/0x71] [radian] in FIG. 11 is an angle formed by a straight line coupling the camera 40 and the vanishing point 40b and a straight line coupling the camera 40 and the detection position 41.”; see also Equations 4 and 6); and  
determining, by the logic device, a range (Fig. 11: distance d; Fig. 13, step S116) to a navigation hazard (detected object position 41) disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on: 
the at least one first angle (see Equations 5 and 7 both utilizing [Symbol font/0x71]; see also [0081] and Equation 11 regarding distance D based on [Symbol font/0x71]); 
a navigation hazard view from the imaging module (Fig. 13, step S101; see also [0081]); and 
a height of the imaging module above a horizontal line connecting the navigation hazard to a vertical line extending from the imaging module (see Equations 5 and 7 both utilizing HGT; see also [0081] regarding distance D based on HGT). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,908,678 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 2, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,908,678 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 3, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 4 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,908,678  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 5 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. 
Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 6 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3, 4, and 6 of U.S. Patent No. US 10,908,678 in order to achieve the effects of all three in a single embodiment.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 7 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,908,678  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 8-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 9 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,908,678 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 10 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 10 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 12, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,908,678 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 13, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 14 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,908,678  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 15 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 16 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 17 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment.
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 19 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,908,678 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. US 10,908,678 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 20 of U.S. Patent No. US 10,908,678 in order to achieve the effects of both in a single embodiment.

US 10,942,028 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 2, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,942,028 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 3, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 4 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,942,028  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 5 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 6 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3, 4, and 6 of U.S. Patent No. US 10,942,028 in order to achieve the effects of all three in a single embodiment.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 7 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,942,028  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 8-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 9 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,908,678 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 10 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 10 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 12, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,942,028 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 13, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 14 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,942,028  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. US 10,942,028 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 15 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. US 10,942,028 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 16 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17 of U.S. Patent No. US 10,942,028 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 17 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.
Claims 18-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of U.S. Patent No. US 10,942,028 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 19 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,908,678 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. US 10,942,028 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 20 of U.S. Patent No. US 10,942,028 in order to achieve the effects of both in a single embodiment.

US 10,931,934 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 2, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,931,934 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 3, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 4 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,931,934  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 5 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 6 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3, 4, and 6 of U.S. Patent No. US 10,931,934 in order to achieve the effects of all three in a single embodiment.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 7 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,931,934  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 8-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 9 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,931,934 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 10 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 10 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 12, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. US 10,931,934 to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 13, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 14 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of U.S. Patent No. US 10,931,934  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. US 10,931,934 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 15 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. US 10,931,934 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 16 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17 of U.S. Patent No. US 10,931,934 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 17 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.
Claims 18-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of U.S. Patent No. US 10,931,934 B2 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 19 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,931,934 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 13 and 20 of U.S. Patent No. US 10,931,934 in order to achieve the effects of both in a single embodiment.

Application No. 16/533,572
The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of copending Application No. 16/533,572 (reference application) and in view of Baba et al. (US 2015/0154460 A1).. Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 3 and 8 of the reference application in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,931,934 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of U.S. Patent No. US 10,931,934 B2 in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 2, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the claims of the reference application to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 3, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claims 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1) and Paranjpe (US 2002/0030591 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending invention to use one or more ultrasonic sensor elements to detect distance as described by Paranjpe (see prior art rejection above for specific citations) because the technique for vehicular perimeter monitoring via ultrasonic sensing was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. ultrasonic detection and ranging of objects.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1) and Chang et al. (US 8604976 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending invention to use fixed radar antenna array assemblies with controllable vertical beam steering based on mobile structure orientation as taught by Chang (see prior art rejection above for specific citations) because the technique for vehicular perimeter monitoring via steered radar beam was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. radar detection and ranging of objects with compensation for ship motion.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 8 of copending Application No. 16/533,572 and in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claims 3, 4, and 8 in order to achieve the benefits of both claims in a single embodiment.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, and 9 of copending Application No. 16/533,572 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claim 3, 8, and 9 in order to achieve the benefits of both claims in a single embodiment.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 7, and 8 of copending Application No. 16/533,572 in view of in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claims 3, 7, and 8 in order to achieve the benefits of both claims in a single embodiment.
Claims 11, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims claim 14 and 8 of copending Application No. 16/533,572 (reference application) and in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because determining a range to an object based on an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference, an navigation hazard view from the imaging module; and a height of the imaging module was known from Baba et al. (US 2015/0154460 A1) and would have been an obvious modification because the technique for vehicular perimeter monitoring via imaging was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. visual detection and ranging of objects. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention to combine the limitations of claims 14 and 8 of the reference application in order to achieve the effects of both in a single embodiment. Furthermore, Baba also teaches that the sensor system comprises acceleration sensors ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 10,931,934 to include acceleration sensors as taught by Baba in order to exclude situations that could lead to unreliable results (Baba [0046]).
Claims 12-13 is provisonally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 8 of copending Application No. 16/533,572 (reference application) and in view of Baba et al. (US 2015/0154460 A1) and Schiffmann et al. (US 2007/0055446 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 12, Examiner submits that “a boresight vector of the imaging module” exists as an inherent feature of the camera and the recitation regarding an angle between the horizontal reference and a boresight vector of the imaging module is taught by Schiffmann ([0023]: “The instantaneous tilt angle (τ) of the camera is broadly defined as the vertical angle between camera boresight 30 and [a line representative of the longitudinal axis of a planar ground patch under the vehicle], and is the superposition of the camera nominal tilt angle (α) and the vehicle pitch angle ([Symbol font/0x62])”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the claims of the reference application to account for camera tilt angle during image processing as taught by Schiffmann in order to identify, interpret and locate objects more accurately (Schiffmann [0026]).
Regarding claim 13, Examiner submits that DipAngle is taught by Schiffmann (cited and incorporated in the rejection of claim 2) and CameraFOV, Pixel, and NoPixels are taught by Baba (“CameraFOV” corresponds to vertical angle of view CV; “Pixel” is shown but not labeled in Fig. 11, e.g. the distance between the lower edge of the camera’s field of view and the line interconnecting points 40 and 41; and “NoPixels” corresponds to vertical resolution SV). Furthermore, the claimed expression would be an obvious matter of using algebraic and geometric principles, well within the level of ordinary skill in the art, to manipulate the variables into a particular form and yield predictable results, i.e. solving for an angle.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 8 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1) and Paranjpe (US 2002/0030591 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending invention to use one or more ultrasonic sensor elements to detect distance as described by Paranjpe (see prior art rejection above for specific citations) because the technique for vehicular perimeter monitoring via ultrasonic sensing was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. ultrasonic detection and ranging of objects. Furthermore, with respect to the mobile object being a watercraft, it would have been obvious to use the technique of copending Application No. 16/533,572  to improve similar devices (vehicles) in the same way because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 8 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1) and Chang et al. (US 8604976 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending invention to use fixed radar antenna array assemblies with controllable vertical beam steering based on mobile structure orientation as taught by Chang (see prior art rejection above for specific citations) because the technique for vehicular perimeter monitoring via steered radar beam was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. radar detection and ranging of objects with compensation for ship motion.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 8, and 15 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claims 14, 8, and 15 in order to achieve the benefits of both claims in a single embodiment.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 8, and 9 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claims 14, 8, and 9 in order to achieve the benefits of both claims in a single embodiment.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 8, and 18 of copending Application No. 16/533,572 in view of Baba et al. (US 2015/0154460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of claims 14, 8,and 18 in order to achieve the benefits of both claims in a single embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662